TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-11-00465-CV



        Tarr Dahlen, LLC d/b/a Prime Property Management Company, Appellant

                                              v.

                                  Victoria Frazier, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
           NO. 13761-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Tarr Dahlen, LLC d/b/a Prime Property Management Company has filed

an unopposed motion to dismiss this appeal. We grant appellant’s motion and dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: June 1, 2012